DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 

Response to Arguments
Applicants arguments submitted 10/19/2022 are persuasive regarding 112(a) rejection. Limitation “a switching frequency” further will be interpreted as the switching instance which correspond to switching after M pulses.

Regarding 103 rejection of claims 1, 8 and 15 Applicants arguments are moot. A new rejection is presented in view of KISHIGAMI US 20180267158 A1, Cegla US 20180156907 A1 and Begovich US 3017630 A, necessitated by the amendments of claims 1, 8 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and claims 2-4, 10-11, 16-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 and further in view of CEGLA US 20180156907 A1 further in view of BEGOVICH	US 3017630 A .

Regarding claim 1, 8, 15 KISHIGAMI  US 20180267158 A1 teaches
1. (Currently Amended) An electronic device, comprising:
a first radar transmitter;(302-1)(fig. 8)
a second radar transmitter; (302-2)(fig. 8)
a switch(303) configured to selectively communicatively couple to the first radar transmitter or the second radar transmitter;(fig. 8)
a transmission path(103+106) communicatively coupled to the switch(303); and
an antenna(107) communicatively coupled to the transmission path(103+106), wherein the electronic device is configured to:
provide, from the first radar transmitter(302-1), a first set of electrical signals(First code [0063-069 code A]) during a first time interval([0138-0140]), 
transmit, from the antenna, first wireless signals corresponding to the first set of electrical signals during the first time interval;[0094]
selectively, using the switch, communicatively couple the second radar transmitter to the transmission path and decouple the first radar transmitter from the transmission path;[0137-0140]
provide, from the second radar transmitter(302-2), a second set of electrical signals during a second time interval[0063-0069 Code B], and
transmit, from the antenna, second wireless signals corresponding to the second set of electrical signals during the second time interval[0094], 
wherein the first set of electrical signals and the second set of electrical signals each comprise M pulses[0063-0069 (each code has 4 elements)], M is a non-zero integer(M=4), and a switching frequency of the switch corresponds to a duration of the M pulses.(fig. 2 switching frequency correspond to Tr)
Kishigami teaches combination of codes A,  B, B’ … [0061-0063] transited with temporal separation(fig. 2 ) and therefore for each individual code A or B or B’ … it will be obvious to transmit each element of that code (1, -1 , j, -j )  with temporal separation in order to have better separation between elements of each code. 
Kishigami does not teach that  temporal separation corresponds to a pulse repetition frequency (PRF) .
the first set of electrical signals and the second set of electrical signals comprise frequencies in a radar band of frequencies
 However, in a similar field of endeavor, CEGLA teaches a first and second temporal separation that corresponds to a temporal repetition frequency (Cegla: Fig. 5 shows two ways well known in the art how to generate modulated code with pause and without pause).
Also it is important to note that the art by Kishigami teaches the  switching on the level of code generator instead of switching on the level of the signal which is ready for transmission through antenna.
Begovich on the other hand teaches that switching can be done on the level of the signal which is ready for transmission through antenna(fig. 1)
Which means  that Begovich teaches 
a first radar transmitter; (30, 10, 33)
a second radar transmitter; (30’, 10’, 33’)
a switch(25) configured to selectively communicatively couple to the first radar transmitter or the second radar transmitter; (fig. 1)
a transmission path (from 25 to 26)communicatively coupled to the switch(25); and 
an antenna(26) communicatively coupled to the transmission path(fig. 1)
the first set of electrical signals and the second set of electrical signals comprise frequencies in a radar band of frequencies(signals after 33,33’ are radar band signals ready for transmission)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with the first and second temporal separation of Cegla in order to have better separation between pulses corresponding to individual element {1, -1, j  or -j} and therefore increase SNR(signal to noise ratio see CEGLA [0222], while transmitting without pauses brings to increased refresh rate when SNR is small[0223]) and further modify using frequencies in a radar band of frequencies by Begovich in order to provide a micro wave generating system for a scanning radar system and to control the radiation direction of a radar beam, so that the radar beam scanning pattern is electrically stabilized to maintain a predetermined scanning pattern in space(col 4 lines 11-19) .	

Kishigami/Cegla/Begovich teaches
2, 16 (Currently Amended) The electronic device of claim 1, wherein the electronic device comprises K additional radar transmitters(Kishigami: 302-3, 302-4) and K is a non-zero integer; and
the electronic device is configured to:
selectively, using the switch, communicatively couple a given radar transmitter in the K additional radar transmitters to the transmission path and decouple the first radar transmitter, the second radar transmitter and a remainder of the K additional radar transmitters from the transmission path;(see rejection above)
provide, from the given radar transmitter, and a given set of electrical signals during a given time interval, 

transmit, from the antenna, given wireless signals corresponding to the given set of electrical signals during the given time interval, wherein the given set of electrical signals each comprise the M pulses.(Kishigami: [0094][0066-0069])

Although Kishigami does not teach 
wherein electrical signals in the electrical signals have a temporal separation corresponding to a pulse repetition frequency (PRF);
Kishigami teaches combination of codes A,  B, B’ … [0061] transited with temporal separation(fig. 2 ) and therefore for each individual code A or B or B’ … it will be obvious to transmit each element of that code (1, -1 , j, -j )  with temporal separation in order to have better separation between elements of each code. 
However, in a similar field of endeavor, CEGLA teaches a first and second temporal separation that corresponds to a temporal repetition frequency (Cegla: Fig. 5 shows two ways well known in the art how to generate modulated code with pause and without pause).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami/Cegla/Begovich with the temporal separation of electrical signals in order to have better separation between pulses corresponding to individual element {1, -1, j  or -j} and therefore increase SNR(signal to noise ratio see CEGLA [0222], while transmitting without pauses brings to increased refresh rate when SNR is small[0223]).	


Kishigami/Cegla/Begovich teaches
3, 10,  17 (Original) The electronic device of claim 1, wherein, after transmitting the second wireless signals, the electronic device is configured to:
selectively, using the switch, communicatively couple the first radar transmitter to the transmission path and decouple the second radar transmitter from the transmission path.[Kishigami: 0137-0140]

4, 11, 21 (Original) The electronic device of claim 3, wherein a sub-frame comprises the first time interval and the second time interval; and wherein the electronic device is configured to iteratively perform(Kishigami: [0007][0169](repeatedly)), for multiple sub- frames, at least some of which have a different respective first set of electrical signals, a different second set of electrical signals, or both: the providing of the first set of electrical signals; the transmitting of the first wireless signals; the selectively communicatively coupling the second radar transmitter to the transmission path and decoupling the first radar transmitter from the transmission path; the transmitting of the second wireless signals; and the selectively communicatively coupling the first radar transmitter to the transmission path and decoupling the second radar transmitter from the transmission path.(Kishigami: [0137-0140])

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1, CEGLA US 20180156907 A1 and BEGOVICH US 3017630 A, as applied to claims 1, 8 and 15 and further in view of Sun  (Pub. No. CN 102809746 B; hereinafter referred to as Sun).
 
Regarding claim 5, 12, 18  Kishigami/Cegla/Begovich teaches
5, 12, 18 (Original) The electronic device of claim 1, wherein the electronic device comprises N radar receivers(Kishigami: 201) and N is a non-zero integer;(at least one)
wherein the electronic device is configured to:
receive, at the N radar receivers, one or more first wireless-return signals corresponding to the first wireless signals and one or more second wireless-return signals corresponding to the second wireless signals; and
combine the one or more first wireless-return signals(Kishigami: fig. 7 signal form 302-1) and the one or more second wireless-return signals(Kishigami: signal from 302-2) to(intended use no patentable weight will be addressed based on argument  and also additional prior art to advance prosecution) create a virtual array multi-input multi-output (MIMO) radar(Kishigami: [0156]) having an antenna aperture size of 2N.(Kishigami: [0106]combination of first and second signal MC signal it is clear that the aperture size is proportional to the number of the generators.  In case 2 generators it is 2N in case 4 generators it is either 4N. Also it is important to note that we can call generator 1+ generator 2  as G1 and generator 3+ generator 4 as G2 and then we reduce the aperture to 2N by increasing transmission aperture)
SUN (CN102809746B) in the same scope of endeavor, explicitly discloses combining the returns of multiple return signals to create a virtual MIMO array with an antenna aperture size of 2N  (Sun: ¶ 20 “The MIMO array of 2 N receipts has identical azimuthal resolution with the SIMO array that 1 2N receives among the present invention, and promptly the MIMO array uses N+2 array element, then uses 2N+1 array element with it with SIMO array of differentiating. When receiving element number of array N >=20, can think that the latter is the former 2 times approximately.”)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify KISHIGAMI/Cegla/Begovich to include virtual MIMO array of SUN. One would have been motivated to do so in order to reduce the number of array elements while still obtaining high resolution (SUN at [0006]). 

Claims 6, 13 ,19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 , CEGLA US 20180156907 A1, BEGOVICH US 3017630 A, Sun, as applied to claims 5, 12 and 18 above, and further in view of IWASA US 20190285738 A1.
 

 Although Kishigami/Cegla/Begovich/Sun does not teach regarding claim 6, 13, 19 the electronic device and method of claim 5, 12 and 18, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength.
Iwasa teaches
the electronic device and method of claim 5, 12 and 18, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength(Iwasa: .[0063])
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami/Cegla/Begovich/Sun with  fundamental wavelength by Iwasa in order to suppress grating lobes or sidelobe components[0063].	


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1, CEGLA US 20180156907 A1 and Begovich, as applied to claims 1, 8 and 15 above, and further in view of Ivlac, Transmit and Receive Array Gain of Uniform Linear Arrays of Isotrops,  2009 IEEE Sarnoff Symposium, 30 March 2009 - 01 April 2009 and.

Re claim 7, 14, 20, Kishigami/Cegla/Begovich does not teach but Ivlac teaches the electronic device and method of claim 1 , wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and the first radar transmitter and the second radar transmitter are spatially separated by an integer multiple of the fundamental wavelength(Ivlac: page 2 col 1 lines 1-5)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami/Cegla/Begovich with fundamental wavelength  by Ivlac in order create uncoupled antenna (abstract shows why uncoupled antenna has advantages).	






Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648